Per Curiam.

Appeal by defendant from an order of the County Court of Schenectady County which awarded summary judgment in a personal injury and property damage negligence action arising out of the collision of automobiles at a street intersection. The complaint alleges the causes of action in complete detail. The attorneys for the defendant subscribed their names to, and served an answer which denied without qualification “ each and every allegation in the said Complaint contained”; the attorneys thus unequivocally denying, among other things, that the parties owned and operated the automobiles involved, and denying, indeed, that any accident occurred, and even that the city streets constituting the intersection were public thoroughfares. From defendant’s answering affidavit, it is clear that his attorneys’ denials were groundless. Aside from any ethical considerations, such attempts to create fictitious issues in routine cases of apparent liability on congested court calendars must be condemned. In a somewhat comparable evasion, counsel attacks as hearsay a police report of defendant’s inculpatory statements, while leaving unchallenged the unequivocal statement in plaintiff’s affidavit that such admissions were, in fact, made, and were so made in her presence and hearing. Although defendant’s negligence seems to have been demonstrated, plaintiff’s proof is silent as to the manner of her operation of her automobile and consquently fails to establish her freedom from contributory negligence. Viewing this omission, under the circumstances shown, as more technical than real, and taking into consideration the obstructive tactical procedures employed by *718appellant, we award costs to respondent. Order reversed, on the law and the facts, and motion denied, with costs to respondent. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.